Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 1 of 67

Fill in this information to identify your case:

FILED VIA MAIL
NOV 14 2019

United States Bankruptcy Court for the:
MIDDLE District of FLORIDA

 

 

Case number (ik 3 pter you are filing under:

Chapter 7 Clerk, U.S Bankruptcy Court
Q Chapter 11 Middie District of Florida
Chapter 12 Tampa Division
[Eh crepee 13 Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42H17

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filling together, both are equally responsible for supplying correct
information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 

 

Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only In a Joint Case):
1. Your full name t
Write the name thatison your Alan W.
governmentissued picture Colleen A.
identification (for example, First name First name
your driver’s license or |
passport). Middle name Middie name ie
Bring your picture Trollinger Trollinger
identification to your meeting Last name Last name
with the trustee.
Suffix (Sr., Jr, I, 1) Suffix (Sr., Jr., Il, tl)
2. All other names you
have used In the last 8 First name Firstname
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security XXX — XX ~ 120 Ox — xx SI
number or federal OR OR
Individual Taxpayer
Identification number Ox - xm - 9x -— xx -
(ITIN)
Official Form 101 Voluntary Patition for individuals Filing for Bankruptcy page 1
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 2 of 67

 

 

 

Debtor 1 Alan W. Trollinger_ Case number (rinown)
Firet Name Middle Name Lact Name
About Debtor 1: About Debtor 2 (Spouse Only ina Joint Case):

4. Any business names

£2 | have not used any business names or EINs.

0d Ihave not used any business names or EINs.

 

 

 

and Employer

Identification Numbers

(EIN) you have used in

the last 8 years Business name Business name

Include trade names and

doing business as names Business name Business name
a nN TTT
a EIN Ta

5. Where you live if Debtor 2 lives at a different address:
7448 Kreamers Dr 7448 Kreamers Dr

 

Number Street

Number Street

 

Bokeelia FL 33922

 

 

 

Bokeelia FL _ 33922
City State ZIP Gode City State ZIP Code
Lee Lee
County County

if your mailing address Is different from the one
above, fill it In here. Note that the court will send
any notices to you at this mailing address.

7448 Kreamers Dr
Number Street

If Debtor 2's mailing address ts different from
yours, fill it In here. Note that the court will send
any notices to this mailing address.

7448 Kreamers Dr
Number Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P.O, Box P.O. Box
Bokeelia FL 33922 Bokeelia FL 33922
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Gheck one:
this district to file for .
bankruptcy Yi Over the last 180 days before filing this petition, UW Over the last 180 days before fillng this petition,
| have lived in this district longer than in any | have lived In this district longer than in any
other district. other district.
(2 I have another reason. Explain. (2 t have another reason. Explain.
(See 28 U.S.C. § 1408.) (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 2

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 3 of 67

Debtor 1 Alan W. Trollinger Case number (# inown)
First Name Middie Name Lost Name

Teli the Court About Your Bankruptcy Case

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

are choosing to file 7
under [Wi chapter 7
C) Chapter 11
Chapter 12
[chapter 13

 

 

8. How you will pay the fee (i will pay the entire fee when | file my petition. Please check with the clerk's office in your
: local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

CJ J need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Instalimenis (Official Form 103A).

0 request that my fee be walved (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for [No
bankruptcy within the
last 6 years? [Cves. District When DDT Case number
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy [MNo
cases pending or being
filed by a spouse who is Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship te you
District When Case number, if known.
MM/DD/YYYY
11. Do you rent your (VINo. Go to line 12.
residence? GliYes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?
[CA)No. Go to tine 12.
(Cl yves. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

 

Official Form 101 Voluntary Petition for Individuais Filing for Bankruptcy page 3
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 4 of 67

Debtor 1 Alan W. Trollinger Case number (# known)
Firat Name Middle Name Last Name

lee Report About Any Businesses You Own as a Sole Proprietor

12, Are you a sole proprietor |VAINo. Go to Part 4.

of any full- or part-time
business? [Eilvee. Name and location of business

A sole proprietorship is a
business you operate as an =
individual, and Is not a Name of business, if any
separate legal entity such as

a (corporation, partnership, or NumbarSureat

lf you have more than one
sole proprietorship, use a

 

 

 

 

 

 

 

separate sheet and attach it
to this petition. City State ZIP Code :
Check the appropriate box to describe your business:
(CT Heatth Care Business (as defined in 11 U.S.C. § 101(27A))
[single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
[Cl stockbroker (as defined in 11 U.S.C. § 101(53A))
Commodity Broker (as defined in 14 U.S.C. § 101(6))
|! None of the above
13. Are you filing under if you are filing under Chapter 11, the court must Know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?
No. fili h 11.
For a defintion of ema {4 No. am not filing under Chapter
business dabior, see 1 No. 1am filing under Chapter 11, but | am NOT a small business debtor according to the definition In
11 U.S.C. § 104(51D). the Bankruptcy Code.
QO] Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

leo Report if You Qwn or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any (2) No
roperty that poses or is

alleged to pose athreat © Yes. What Is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
a vod yy tae “— 5? If immediate attention is needed, why is it needed?
For example, do you own
perishable goods, or livestock
that must be fed, or 4 building
that needs urgent repairs?

 

 

 

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 5 of 67

Debtor 4 Alan W.
Firet Name

Middle Name

Trollinger
Laat Name

Case number (9 mown)

 

parts: Your Efforts to Receive a Briefing About Credit Counseling

18 Tell the court whether

' -you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors

 

 

About Debtor 1:

You must check one:

0d | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C2 t received # briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Cl I certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary walver

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court Is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case

Any extension of the 30-day deadiine is granted
only for cause and Is limited to a maximum of 15

C2 1 am not required to receive a briefing about
credit counseling because of:

C) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
tational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

CQ) Active duty. {am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

can begin collection activities
again.
of the requirement.
may be dismissed.
days.
Official Form 101

Voluntary Petition for Individuais Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Wh i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CQ I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

(2 | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and Is limited to a maximum of 15
days.

C) 1 am not required to receive a briefing about
credit counseling because of:

C2) Incapacity. | have a mental illness or a mental
deficiency that makes ma
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C2 Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 6 of 67

Debtor 1 Alan W. Trollinger Case number or mown),
First Name Middle Name Last Name

 

 

ee teens These Questions for Reporting Purposes

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
_ 16. What kind of debts do as “Incurred by an individual primarily for a personal, family, or household purpose."

No: Go to line 16b.
{Mal Ves. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Zi No. Go to line 16c.
Yes. Go to line 17.

you have?

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under

Chapter 7? No. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after [4 Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and RA No

administrative expenses

are paid that funds will be QQ Yes

avallable for distribution

to unsecured creditors?

 

 
  
 

18. How many creditors do hd }1-49 J +,000-5,000 [Fi bs,001-50,000

 

you estimate that you 50-99 Ld '5,001-10,000 [C3 50,001-100,000
owe? 100-199 (CT 10,001-25,000 [Cl|More than 100,000
200-999
19. How much do you [CT so-$50,000 $1,000,001-$10 million (2 $500,000,001-$1 billion
estimate your assets to ,001-$100,000 10,000,001-$50 million O) $1,000,000,001-$10 billion
be worth? 400,001-$500,000 ,000,001-$100 million Q $10,000,000,001-$50 billion
500,001-$1 million (C1/s100,000,001-$500 million () More than $50 billion

 

   

20. How much do you Cd $0-$50,000 [22/s1,000,001-$10 mittion O $500,000,004-$1 billion

 

estimate your Ilabilities §—_ {J} $50,001-$100,000 .T)$10,000,001-$50 million C2) $1,000,000,001-$10 billion
to be? IK $100,001-$500,000 CT! $50,000,001-$100 million C2 $10,000,000,001-$50 billion
flxF§$500,001-$1 million [-s100,000,001-$500 million Q) More than $50 billion
EEE 12: ote
| have examined this petition, and | declare under penalty of perjury that the information provided Is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the rellef available under each chapter, and | choose to proceed
under Chapter 7.

 

 

If no attorney represents me and | did not pay or agree to pay someone who Is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571. |
tT. 7
(Kon us Dales, * ba LAD pul.

Signature of Debtor 1 “ Signature of Debtor 2

on 1) [UJ] 2]
Executed 2) it f o Executed on Lf Sf 2LIP

MM / DO /YYYY

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 6
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 7 of 67

Debtor 1 Alan W. Trollinger Case number (iow)
Frei Neme Widdie Name LastName

 

: |, tha attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, If you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one avaliable under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)

the notice required by 17 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not

need to file this page. x IN /; A Date

Signature of Attomey for Debtor MM / DD /YYYY

CNo AHeney)

Printed name

 

 

Firm name

 

Number Street

 

 

City State ZIP Code

Contact phone Email address

 

Bar number State

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
 

 

Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 8 of 67

 

 

 

Debtor 1 Alan W. Trollinger Case number (# inowny
First Neme Middle Name Last Name
| For you If you are fillng this The law allows you, as an Individual, to represent yourself in bankruptcy court, but you
_ bankruptcy without an should understand that many people find It extremely difficult to represent
_ attorney themseives successfully. Because bankruptcy has long-term financial and legal

if you are represented by
' an attorney, you do not
_ need to file this page.

 

Official Form 101

consequences, you are strongly urged to hire a quallfled attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud Is a serlous crime; you could be fined and imprisoned.

If you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case Is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy Is a serious action with long-term financial and legal
consequences?

C) No

[V }es

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
Inaccurate or Incomplete, you could be fined or imprisoned?

Cl No

[v fos
Did you pay or agree to pay someone whe is not an attomey to help you fill out your bankruptcy forms?
() No

C2 Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x Mer Delbn — e Chey LB Fito ting

Signature of Debtor 1 Signature of Debtor 2

MM/ / MM/ DD /YYYY
Contact phone

 

 

Call phone Cell phone

 

Email address Email address

 

Voluntary Petition for Individuais Filing for Bankruptcy page 8

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 9 of 67

Fillin this information to identify your case:

Debtor 1 Alan W. Trollinger

Firet Name Last Neme

2 Colleen A. Trollinger

 

Debtor
(Spouse, If filing) First Name Last Name

United States Bankruptcy Court for the: _ MIDDLE District of FLORIDA

Case number CJ Check if this is an
{if known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information = 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

Information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

EE summarize Your Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Your sssete
Value of what you own
1. Schedule A/B: Property (Official Form 106A/8)
1a. Copy line 55, Total real estate, from Schedule A/B............c cesses $_170000
1b. Copy line 62, Total personal property, from Schedule A/B........:.cse cesses ectscessesnseseenennserseanssesnsanssacstaaseesseaecetedsnsenae $_ 1200
1c. Copy line 63, Total of all property on Schedule A/.... $ 171200
iFiwse Summarize Your Liabilities
Your Hlabllities
Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $_177757_
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from lina 6 of Schedule EMF .ccsccscccseesessscesceeseetceeeee $ 10787 _
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ...........c:csccsseessesreene + § 27211
Your total llabilities $_215755
Summarize Your income and Expenses
4. Schedule I: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule | $_1855
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J sessaeeeses sestsses a $__ 2555

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 10 of 67

Debtor 1 Alan W. Trotlinger Case number mown)
First Neme Middle Name Leat Name

 

 

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

 

[vie You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Vv hes

 

7. What kind of debt do you have?

Edlvour debts are primarily consumer debts. Consumer debts are those “incurred by an Individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(OO Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

8. From the Stetement of Your Current Monthly income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Farm 122C-1 Line 14. $ 155

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

Total claim
From Part 4 on Schedule Ef, copy the following:

9a. Domestic support obligations (Copy line 6a.) $_0

9b. Taxes and certaln other debts you owe the government. (Copy line 6b.) $_0

9c. Claims for death or personal Injury while you were intoxicated. (Copy line 6c.) $9
9d. Student loans. (Copy line 6f.) $__0

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0

priority claims. (Copy line 6g.)
8f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +s 0
9g. Total. Add lines 9a through Sf. gs 0

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabillties and Certain Statistical Information page 2 of 2
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19

Fill in this information to identify your case and this filing:

Alan W.

First Name

Debtor 2 Colleen A.
(Spouse, If fling) First Name

Middle Name

Midde Name

United States Bankruptcy Court for the:

Case number

Trollinger
Lest Name
Trollinger

Leat Name

MIDDLE District of FLORIDA

 

 

 

 

Official Form 106A/B

 

Schedule A/B: Property

In each category, separately list and describe Items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space ts needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:

Page 11 of 67

C Check if this is an
amended filing

12/15

Describe Each Residence, Bullding, Land, or Other Real Estate You Own or Have an Interest In

4. Do you own or have any legal or equitable interest in any residence, bullding, land, or similar property?

No. Go to Part 2.
Yes. Where is the property?

Family Residence
Street address, If available, or other description

1.1.

Loc: 7448 Kreamers Dr Bokeelia,fl

22097
Vr rae

 

State ZIP Code

City

 

If you own or have more than one, list here:

1.2.

 

Street address, if available, or other description

 

 

State ZIP Code

 

Caunty

Official Form 106A/B

What is the property? Check all that apply.
QO Single-family home

2 Duplex or multi-unit building

(2 Condominium or cooperative

(] Manufactured or mobile home

QC] Land ©

C investment property

(] Timeshare

©) otner

 

Who has an interest in the property? Check one.

CD Debtor 1 only

Gd Debtor 2 only

() Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

Deo not deduct secured daims or exemptions. Put.

Current value ofthe Current value of the
entire property? portion you own?

$_170000 $ 170000
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), If known.

 

U) Check if this Is community property
(see instructions)

Other Information you wish to add about this Item, such as local
property Identification number: 7448 Kreamers Dr Rokeelia,f1 33922

What is the property? Check ail that apply.
C1 Single-family home

(Duplex or mult-untt building

O Condominium or cooperative

C) Manufactured or mobile home

Q) Land

C2 investment property

(2 Timeshare

QO other

Who has an Interest In the property? Check one.
Q) Debtor 1 only

LD Debtor 2 only

(C) Debtor 4 and Debtor 2 only

(C1 At least one of the debtors and another

 

Do. not deduct secured claims or exemptions..Put
the amount of any secured claims on Schedule D:

 

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

Interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CU) Check if this Is community property
(see instructions)

Other information you wish to add about this item, such as local

 

property identification number:

Schedule A/B: Property

page 1

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 12 of 67

Debtor 1 Alan W. Trollinger

First Name Middle Name Last Name

Case number (1 now),

 

 

1.3.

 

Street address, if available, or other description

 

 

City State ZIP Code

 

County

What Is the property? Check all that apply.

O Single-family home

2 Duplex or multi-unit building
Q Condominium or cooperative
(2 Manufactured or mobile home
UO Lang

Q investment property

C2 Timeshare

QO other

 

Who has an interest in the property? Check one.
D Debtor 1 onty

D2 Debtor 2 only

CI Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

Do not deduct secured claims or exemptions. Put

 

Current value ofthe Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

Interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C2 Check if this Is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number hare, ................::cccscccssssccssseccssseseesenceeneosecersneesetsarecsessenssaannees >

 

¢ 170000

 

 

 

 

 

 

FEES Descrine Your Vehicles

 

Mino
(lyes

3.1. Make:
Model:
Year:
Approximate mileage:
Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:
Other Information:

 

 

 

 

 

Official Form 106A/8

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Who has an interest in the property? Check one.
CI Debtor 1 only

(3 Debtor 2 only

() Debtor 1 and Debtor 2 only

(J At least one of the debtors and ancther

C) Check If this Is community property (see
instructions)

Who has an Interest In the property? Check one.
Cd Debtor 4 only

CQ) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

DD At least one of the debtors and another

CD Check if this Is community proparty (see
Instructions)

Schedule A/B: Property

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

De not-deduct securad alms or exemptions. Put

 

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions: Put

 

Current value of the Current value of the
entire property? portion you own?

page 2

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 13 of 67

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

Debtor 1 Alan W. Trollinger Case number (9 known),
Firat Nene Middle Name Leet Nemo
3.3. Make: Who has an Interest in the property? Chack one. be nek daduck sucired Claims or exemptions. pa
amount of eny secured claims on Schedule D:
Model: [pester + onty Creditors Who Have Claims Secured by Property.
jabtor 2 only
Year: tor 4 and Debtor 2 only Current value of the Current value of the
Approximate mileage: t least one of the debtors and another entire property portion you own?
Other information:
() Check If this is community property (see § §
instructions)
3.4. Make: Who has an Interest in the property? Check one. Do not deduct secured claims or exemptions. Put
[ol Debtor 4 oni the amount of any secured claims on Schedule D:
Model: Y Greditors Who Have Claims Secured by Property.
f= Debtor 2 only
Year. Cll Debtor 4 and Debtor 2 only Current value of the Current value of the
Approximate mileage: | CB At least one of the debtors and another entire property? —_—portion you own?
Other information:
QO) Check If this Is community property (see $ §

 

 

 

instructions)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

a No
(Ul ves

Make:

Model:

Year.

Other Information:

41.

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:
Year.
Other information:

 

 

 

 

5. Add the dollar value of the portion you own fer all of your entries from Part 2, Including any entries for pages
you have attached for Part 2. Write that number here

Who has an interest in the property? Check one.

QQ Debtor 4 onty

Q Debtor 2 only

Gl Debtor 1 and Debtor 2 only

O At least one of the debtors and another

C] Check If this Is community property (see
instructions)

Who has an interest In the property? Check one.

(2 Debtor 1 only

C2] Debtor 2 only

(2) Debtor 1 and Debtor 2 only

C2) At least one of the debtors and another

C) Check if this Is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

 

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured. claims or exemptions. Put
the amount of any secured clains on Schedule D:
Creditors Who Have Claims Seoured by Property.

 

Current value of the Current vaiue of the
entire property? portion you own?

 

.—_

 

 

Official Form 106A/B

Schedule A/B: Property

page 3

 

 

 

 
 

Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 14 of 67

Debtor 1 Alan W. Trollinger Cage number (mown)__
First Name Middle Name Leet Name

‘Fuatwe Describe Your Personal and Household items

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you own or have any legal or equitable interest in any of the following Items? wionyonene
Do.not deduct secured cleins
or exemptions.

6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware
No
Yes. Describe......... Household Items- Bed,furniture - 7448 Kreamers Dr Bokeelia,fl 33922 $_1000
7. Electronics
Exampies: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
No
Yes. Describe......... Electronics-tv, Iphone - 7448 Kreamers Dr Bokeelia,fl 33922 $100
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No
Yes. Describe.......... $
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
No
Yes, Describe... $
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
Za No
ii Yes. Desoribe.......... $
11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
I No
wa Yes. Describe.......... Ciothes - In House ¢ 50
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
No
{LI Yes. Describe.......... $
13.Non-farm animais
Examples: Dogs, cats, birds, horses
No
Yes. Dascribe......... $
14. Any other personal and household items you did not already list, Including any health alds you did not list
Bal No
[Tives. Give specific
Information. ........0+4 $

18. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 1150

for Part 3. Write that number here >

 

Official Form 106A/B Schedule A/B: Property page 4

 

 

 
 

 

Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 15 of 67

Debtor 1 Alan W. Trollinger Case number (rimow),
Firat Name Middle Name Lest Name

Flea Describe Your Financial Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you.own or have any legal or equitable interest In any of the following? Current value of the
portion you own?
Bo not deduct secured clsime
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
No
Yes GOS! oe ceeeescnsceseeee $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. if you have multiple accounts with the same institution, list each.
No
LB YS case cccseccccseees Institution name:
47.4. Checking account: Checking Account - Pnc Bank $ 50
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
418. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
YES oo seseccesseseeee Institution or issuer name:
$
$
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and Joint venture
Hii No Name of entity: % of ownership:
[Clives. Give specific %
information about §
them. % $
% $
Official Form 106A/B Schedule A/B: Property page 5

 

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 16 of 67

Debtor 1 Alan W. Trollinger Case number or mown)

Firet Name: Middie Neme Leet Nemes

 

 

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

BdlNo

(lives. Give specific 'ssuer name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

information about
THOM... .ceccssceseeeee $
$
$
21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
Dives. List each
account separately. Type of account: institution name:
401 (k) or similar plan: $.
Pension plan: $
IRA: $
Retirement account: $
Keogh: §
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
No
VOB 0. essessscceeeeeeeeee Institution name or individual:
Electric: $
Gas: $
Heating olf: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water. $
Rented fumiure: $
Other. $
23. Annulties (A contract for a periodic payment of money to you, either for life or for a number of years)
[i no
YVOS oo cecscscsscesseesseree re Issuer name and description:
$
$
$
Official Form 106A/B Schedule A/B: Property page 8

 

 

 
 

 

 

 

 

 

 

Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 17 of 67

Debtor 1 Alan W. Trollinger Case number (7 noun),
First Nemo Middle Name Laat Mame

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tultion program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

[Zi no

YOR eseesstsrnsnseerineneennn Institution name and description. Separately file the records of any interasts.11 U.S.C. § 521(c):

 

 

25. Trusts, equitable or future Interests In property (other than anything listed In line 1), and rights or powers
exercisable for your benefit

fil No

Yes. Give specific
information about them....

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Intemet domain names, websites, proceeds from royalties and licensing agreements

we} No

Yes. Give specific
information about them...

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

[Zi no

Yes. Give specific
information about them...

 

 

 

 

Money or property owed to you?

28. Tax refunds owed to you
fr No

Yes. Give specific information
about them, including whether Federal: $
you already filed the returns State: $
and the tax years. ................0.....

Local: $

 

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlament

fi No

Yes. Give specific information............

 

Alimony:
Maintenance:
Support:

Divorce settlement:
Property settlement:

 

 

 

: 30. Other amounts somaone owes you
Examples: Unpald wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to sameone else
No

Yes. Give specific information................

 

 

 

 

Current value of the
portion. you own?
Do not deduct secured
claims or exemptions.

HAA AH w

 

 

Official Form 106A/B Schedule A/B: Property

page 7

 
 

Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 18 of 67

Debtor 1 Alan Ww. Trollinger Case number grinown),
Firat Mame. Middle Name Leet Nema

 

31. Interests in Insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

NZI No

Yes. Name the insurance company = ¢gm name: Beneficiary: Surrender or refund value:
of each policy and list its value... 0
§

 

32. Any interest In property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
Yes. Give specific information..............

 

 

 

 

33. Claims agalnst third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, Insurance claims, or rights to sue

Mino

fl Yes. Describe each Claim. .accsecneen

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

[Zi No

Yes. Describe each claim. ccc

 

 

 

 

35. Any financial assets you did not already list

[i No

Yes. Give specific information............

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 50
for Part 4. Write that number here > $

 

 

 

‘Tis! Describe Any Business-Related Property You Own or Have an Interest in. List any real estate In Part 1.

 

37.Do you own or have any legal! or equitable interest in any business-related property?
ZI No. Go ta Part 6.
Yes. Go to lin 38.

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts recelvable or commissions you already earned
No
Yes. Describe...... k

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, coplers, fax machines, rugs, telephones, desks, chairs, electronic devices

No
Yes. Describe....... s

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 19 of 67

Alan W.
Fiat Name

Trollinger
Last Neme

Debtor 1 Case number (mown),

 

Middie Name

40. Machinery, fixtures, equipment, suppiles you use in business, and tools of your trade

[ZI No

 

|LE Yes. Describe......

a ntory
No

 

Yes, Describe.......

 

42. Intarests In partnerships or joint ventures
No

Yes. Describe... Name of entity:

 

 

 

 

 

 

 

 

 

 

 

 

 

for Part 5. Write that number here

 

 

% of awnership:
% $
% $
% $
a lists, malling lists, or other compilations
No
Yes. Do your lists Include personally identifiable information (as defined in 11 U.S.C. § 101(41A)}?
No
Yes. Describe........ ;
4. business-related property you did not already list
No
Yes. Give specific $
information .........
§
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0

 

 

 

 

 

Part 6:
if you own or have an interest In farmiand, list it In Part 1.

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
WZ No. Go to Part 7.
Yes. Go to line 47.

 

Current value of the
portion you own?
Do not deduct secured cleims
or exemptions. .
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
WZ No
VOS oecesccecescrsereeseved
$

 

 

 

 

 

 

 

 

Official Form 106A/B Schedule A/B: Property

page 9

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 20 of 67

Debtor 1 Alan W. Trollinger
First Name Middle Name Lest Neme

48, Crops—elther growing or harvested

Case number (7 mown),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
Yes. Give specific
information. ............ $
49. Farm and fishing equipment, implements, machinery, fixtures, end tools of trade
No
VOE .n.ecesscscsecenereceetes
$
50. Farm and fishing suppiles, chemicals, and feed
iz No
YVQS oo. sessssssessensereore
$
51. Any farm- and commercial fishing-related property you did not already list
No
Yes. Give specific
information. ............ $
52, Add the dollar vaiue of all of your entries from Part 6, including any entries for pages you have attached $ 0
for Part 6. Write that number here >
TRAE Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
fr) No
Yes. Give specific $
information............. $
$
54. Add the dollar value of all of your entries from Part 7. Write that number here > $9
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 > § 170000
56. Part 2: Total vehicles, tine 5 $.
57. Part 3: Total personal and household items, line 15 $ 1150
68. Part 4: Total financial assets, line 36 $ so
50. Part 5: Total business-related property, line 45 3°
60. Part 6: Total farm- and fishing-related property, line 52 3°
61.Part 7: Total other property not Ilsted, line 54 +39
62. Total personal property. Add lines 56 through 61. ...........0..-- g_ 1200 Copy personal property total > +g 1200
_ 63. Total of all property on Schedule A/B. Add line 55 + line 62. g 171200
Official Form 106A/B Schedule A/B: Property page 10

 

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 21 of 67

Fills this infopmation to identify yout case
Trollinger
Middle Nee Last Name
Trollinger

Middle Neme Last Name

United States Bankruptcy Court for the: _ MIDDLE District of FLORIDA

Case number Cl Check if this is an
(if known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many coples of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the vaiue of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

EE tcentiry the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

(QI You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Q You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Grief description of the property and lineon . Current valueofthe Amount of the exemption you ciaim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each axemption.

Schedule A/B
Bret Family Residence 222.01,222.02,222.03 222.05;in
description: .-————————————_. 8.120000 Os REAVINE 19 BY736 (8 FI
Line from WZ 100% of fair market value, upto 1982);
Schedule A/B: any applicable statutory limit
Sn ea . oa oe — . se etnnnanecned
Brief 222.01,222.02,222.03 222.05:in
description: $100 Os ,
Line from MA 100% of fair market value, upto 49925, wai . . ; 36-(ed Fis ——
Schedule A/B: any applicable statutory limit : :
Brief Household Items-

Const 10-4;

description:  Bed,furniture $1000 Os
Line from (2 100% of fair market value, up to

 

 

Schedule A/B: any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

2 No
Q Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Ci No
QO yes

 

~

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of
Debtor 1

Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 22 of 67

Trollinger

 

Alan W.
First Neme

Middle Name

RE asain Page

Lest Name

Case number Uf mown),

 

Brief description of the property and line

 

Current value ofthe =Amaunt of the exemption you claim

 

 

 

 

 

 

Specific taws that allow exemption

Const. 10-4;

 

 

 

222.11;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on Schedule A/B that lists this property portion you own
Copy the value from Gheck only one box for sach exemption
Schedule A/B
Electronics-tv, Iphone
Brief ;
description: $_100 Os$
Line from W 100% of fair market value, up to
Schedule A/B: any applicable statutory limit -
Brief Checking Account 50
description: $. Cis
Line from Gd 100% of fair market value, up to
Schedule AB: ——— any applicable statutory limit
Brief
description: $ Os
Line from (2 100% of fair market value, up to
Schedule A/B: —___ any applicable statutory limit
Brief
description: $. Os
Line from (2 100% of fair market value, up to
Schedule AB: any applicable statutory limtt
Brief
description: $ Os
Line from (2 100% of fair market value, up to
Schedule AB: -——— any applicable statutory limit
Brief
description: $ Os
Line from OC) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C2 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from () 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/3: any applicable statutory limit
Brief
description: $ Os
Line from CJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C2) 100% of fair market value, up to
Schedule A‘B:: ——— any applicable statutory limit
Brief
description: $. Os
Line from C] 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Official Form 106C Schedule C: The Property You Claim as Exempt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

page _— of

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 23 of 67

Fillin this information to identify your case:

Alan W. Trollinger
Firt Name tat Name

Debtor 2 Colleen A. Trollinger

(Spouse, if filing) First Name Leet Name

Debtor 1

 

 

United States Bankruptcy Court for the: _ MIDDLE pystict of FLORIDA

Case number

 

 

(if known) C2) Check if this is an

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
Information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach It to this form. On the top of any

additional pages, write your name and case number (If known).

4. Do any creditors have claims secured by your property?
No. Check this box and submit this form to the court with your other schedules. You have nothing alse to report on this form.
Yes. Fill in all of the information below.

2, List all secured claims. if a creditor has more than one secured cial, list the creditor.
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the. claims In alphabetical order according to the creditor's name.

 

 

 

 

 

 

 

 

Q other (including a right to offset, Morgage
C] Check If this claim retates to a
community debt

. oe EEE TRS
[ 2.4] Bank Of America Describe the property that secures the claim: $.96665 $_170000 $
eNeme Family Residence
100 N Tryon St
Number Street
As of the date you file, the clalm Is: Check ail that apply.
C contingent
Charlotte NC 28255 2 Untiquidated
City State ZIP Code a | Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q) Debtor 1 only @ An agreement you made (such as mortgage or secured
WA Debtor 2 onty car loan)
C2 Debtor 1 and Debtor 2 enly C1 Statutory lien (such as tex fien, mechanic's lien)
(1 Atleast one of the debtors and another 1 Judgment ten from a taweutt

    

 

 

 

 

 

 

 

 

 

 

C2 other (including a right to affset) Morgage
C1 Check if this claim relates to a “0 )
community debt 5618
Date debt was incurred wi22 Last 4 digits of account number __ meeuecnoatumnn

Add the dollar vaiue of your entries In Column A on this page. Write that number here: 6.177757‘

 

Date debt was incurred 4/24/19 Last 4 di its of account number [859 _ meee eee
[ 2.2) Shellpoint Morgage Servicing Describe the property that secures the claim: $.81092 $ 170000 $0
s Name Family Residence
PO Box 10826
Number Street
As of the date you file, the claim is: Check all that apply.
Contingent
Greenville SC 29603 QO unliquidated
Gly Slate ZIP Gode O) Disputed
Who owes the debt? Check one. Nature of Ilen. Check all that apply.
O) Debtor 4 onty a An agreement you made (such as mortgage or secured
O bebtor 2 only car loan)
Debtor 1 and Debtor 2 only QO Statutory lien (such as tax flen, mechanic’s lien)
CO) Atleast one of the debtors and another C2) Judgment ften from a lawautt

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property

page 1 of _f_

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 24 of 67

Fillin this information to identify your case:

Alan W.
First Name
Debtor 2 Colleen A.
{Spouse, if filing) Firet Name

Trollinger
Lest Neme
Trollinger

Last Name

MIDDLE pigrict of FLORIDA

Debtor 1

 

 

United States Bankruptcy Court for the:

C2 Check if this is an

Case number amended filing

(Hf known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 125

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could resuit in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed In Schedule D: Creditors Who Have Claims Secured by Property. lf more space Is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

 

 

Sa List All of Your PRIORITY Unsecured Clalms

 

1. Do any creditors have priority unsecured claims against you?

Fino. Go to Part 2.

Edves.

 

2.1

 

Irs

 

Priority Creditor’s Name

PO Box 1214
Number Street

 

Charlotte NC 28201

 

tty Stats ZIP Code

Who incurred the debt? Check one.
OQ) Debtor 1 only

Q Debtor 2 only

UW Debtor 1 and Debtor 2 only

Cl Atleast one of the debtors and another

QC) Check if this claim Is for a community debt

2 List all of your priority unsecured claims. if a.creditor has more than one priority unsecured Claim, list the creditor separataly for aach claim. For
each claim listed, identify what type of claim It {s. If a claim has both priority and nonpriority amounts, list that clalm here and show both priority and
nonprlority arnounts. As much as possible, list the claima in.alphabetical order according to the. creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

Last 4 digits of account number ___

When was the debt incurred? _ 4/15/15

As of the date you file, the claim is: Check ali that apply.

QO) Contingent
O Untiquidated
(2 Disputed

Type of PRIORITY unsecured claim:
(2 Domestic support obligations
(2 Taxes and certain other debts you ows the government

C] Claims for death or persona! Injury while you were
Intoxicated

 

 

 

 

 

 

C] Debtor 1 and Debtor 2 only
© At least one of the debtors and another

(2 Check if this claim is for a community debt
le the claim subject to offset?

a No
C) ves

 

 

Is the clalm subject to offset? .
&d No bd Other. Specify _Lein
C2 Yes
-2 | Lee County Tax Collector Last 4 digits of
dee County tax Colle ig account number _0700 _.. ss §787 $787 $0
PO Box 1609 When was the debt incurred? 11/1/2019
Number Street
As of the date you file, the claim is: Check all that apply.
Fort Myers FL 33902 C2 Contingent
Oly State ZIP Gode QO Unliquidated
Who incurred the debt? Check one. C} Disputed
D2 Debtor 1 only
@ 2 ony Type of PRIORITY unsecured claim:

C2 Domestic support obligations
() Taxes and certain other debts you owe the government

O Claims for death or persone! injury while you were
intoxicated

GH other. Specity Real Estate Tax

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Clalms

page 1 of [0

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 25 of 67

Debtor 4 Alan W. Trollinger Case number (rinown)
First Nemne Middie Name Lest Neme

Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

|| $. § $

 

 

 

 

 

 

Last 4 digits ofaccountnumber
Priorty Creditors Name
When was the debt Incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO} Contingent
ay Stata ZIP Code OC) Uniiquidated
O) Disputed
Who incurred the debt? Check one.
OQ) Debtor 1 only Type of PRIORITY unsecured claim:

Q Debtor 2 only
Q) Debtor 1 and Debtor 2 only
QO) Atleast one of the debtors and another

(C) Domestic support obligationa
CJ Taxes and certain other debts you owe the government
U2) Claims for death or personal injury while you were

 

 

 

 

 

 

 

 

 

 

 

O Check if this claim is for a community debt intoxicated
OQ) other. Specity
is the claim subject to offset?
UI No
Qi Yes
Last 4digits ofaccountnumber tsi $ $
Priority Craditor’a Nama
When was the debt incurred?
Number Street
As of the date you file, the clalm is: Check all that apply.
O Contingent
Chy State ‘ZIP Code CD Unitquidated
2 Disputed
Who incurred the debt? Check one.
Q Debtor 1 only Type of PRIORITY unsecured claim:

(2 Debtor 2 only
C2 Debtor 1 and Debtor 2 only
D2 Atleast one of the debtors and another

OQ Domestic support obligations
QC) Taxes and certain other debts you owe the goverment
© Claims for death or personal injury while you were

 

 

 

 

 

 

 

 

O Check #f this claim Is for a community debt Intoxicated
C2) other. Specify
is the claim subject to offset?
QO) No
Q Yes
Last4digits ofaccountnumber= i sé, $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim Is: Check ail that apply.
O Contingent
Gly State ___2IP Code CQ] Uniiquidated
C) Disputed
Who Incurred the debt? Check one.
( Debtor 4 only Type of PRIORITY unsecured claim:

QO Debtor 2 only
C Debtor 1 and Debtor 2 only
() At least one of the debtors and another

0) Domestic support obligations
QO) Taxes and certain other debts you owe the government
(2) claims for death or personal injury while you were

 

 

 

C] Check if this claim is for a community debt intoxicated
C1 Other. Specity
ts the claim subject to offset?
C1 No
OC ves

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page Lor 12
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 26 of 67

 

Debtor 1 Alan W. Trollinger
Firet Name Middle Name Leet Name

ies List All of Your NONPRIORITY Unsecured Claims

Case number (f known)

 

[Wl ves

claims fill out the Continuation. Page of Part 2.

b+ | Advance Pain Management And Sp

3. In any creditors have nonpriority unsecured claims agalnst you?
No. You have nothing to report in this part. Submit this form to the court with your other schedules.

 

Nonpriority Creditors Name
P O Box 07400

 

Number Street
Fort Myers FL 33919

 

Gy State ZiP Code

Who incurred the debt? Check one.
O Debtor 1 only

W Debtor 2 only

O) Debtor 1 and Debtor 2 only

Cl At least one of the debtors and snother

Q) Check If this claim Is for a community debt

Is the claim aubject to offset?
Zi No
O) Yes

4. List.all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one
honpriofity unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim It is. Do not list aims already
Included In Part 1. If mora than one creditor holda a particular claim, list the other creditors in Part 3.If you have more than threa nonpriority uneecured

 

Last 4 digits of account number_4144
When was the debt Incurred? 4/24/19

As of the date you file, the claim Is: Check all that apply.

(2 Contingent
QO) Uniiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

(1 Obligations arising out of a seperation agreement or divorce
that you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

QA Other. Specify_ Medical

 

2 | Advance Pain Management And Sp
Nonpriority Creditor’s Name

P_O Box 07400
Number Street

Fort Myers FL 33919
Chy State ZIP Code
Who Incurred the debt? Check one.

© Debtor 4 only

0 Debtor 2 only

(2 Debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

OQ Chock If this clalm is for a community debt

Is the claim subject to offset?
W No
Q Yes

Last 4 digits of account number 7832,

__ $__226
When was the debt Incurred? 424/19

As of the date you file, the clalm is: Check all that apply.

C) Contingent
O Unliquidated
U) Disputed

Type of NONPRIORITY unsecured claim:

Q Student loans

(2 _Obtigations arising out of a separation agreement or divorce
that you did not report as priority claims

Q Debts to pension or profit-eharing plans, and other similar debts

4 Other. Specify_Medical

 

3} American Express

 

Nonpriority Creditor’s Name
200 Vesey St

 

Number Street
New York NY 10285

 

Chy State ZIP Code

Who Incurred the debt? Check one.

Q Debtor 1 onty

@ Devtor 2 only

QO Debtor 1 and Debtor 2 only

QO) At least one of the debtors and another

CO) Check If this claim Is for a community debt

Is the claim subject to offset?
WY No
QO Yes

 

Last 4 digits of account number 2001,

$1
When was the debt incurred? 4/24/15

As of the date you file, the claim is: Check all that apply.

OQ Contingent
OC) Unliquidatea
L) Disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

C2 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

(a Other. Specify Duplicate

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims page 3 of be

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 27 of 67

Debtor 1 Alan W, Trollinger
Firat Nemo Middle Neme Last Neme

Case number (fen)

ee NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

4.4

 

Arsi
Nonpriority Creditors Name

555 St Charles Dr Suite 100
Number Street

Thousand Oaks CA 51360

After listing any entries on this page, number them baginning with 4.4, followed by 4.5, and so forth.

 

Cty State ZIP Gode

Who incurred the debt? Check one.

C) Debtor 4 only

@ Debtor 2 only

O Debtor 1 and Debtor 2 only

(2 At least one of the debtors and ancther

O) Check if this claim is for a community debt

 

Last 4 digits of account number 2001 = $5154
When was the debt Incurred? _ 4/24/15

As of the date you file, the claim te: Check ail that apply.

CQ contingent
QO) unliquidated
O) pisputed

Type of NONPRIORITY unsecured claim:

OQ Student loans

2 Obligations arising out of a separation agreement or divorce that
you did not report es priority claims

Q Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

QO) Check If this claim Is for a community debt
ts the claim subject to offset?

@ No
OO) Yes

is the clalm subject to offset? 2 other. Spacify_Credit Card _
a No
CD Yes
ce) 6048
Associates In Dermatology Last 4 digits of account number °VTo $ 34
Nonproy Greeicr's Nome When was the debt incurred? _ 4/24/19
8381 Riverwalk Park Bivd Su101
Number Street As of the date you file, the claim Is: Check all that apply.
Fort Myers FL 33919
chy State ZIP Code Q) Contingent
QO) Unliquidated
Who Incurred the debt? Check one. Disputed
C) Debtor 1 only
1 Debtor 2 only Type of NONPRIORITY unsecured claim:
Hy pets | and Debor 2 ont Student loans
At least one of the debtors end another C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O)_ Debts to pension or profit-sharing plans, and other similar debts
(2 Other. Specify_Collection

 

l4.6 |

Capitol One Bank

 

Nonpriority Creditor’s Name
1680 Capitol One Drive

 

Number Street

Mclean VA 22102
City State ZIP Code
Who incurred the debt? Check one.

Q Debtor 1 only

Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Q] At least one of the debtors and ancther

O) Check if this claim Is for a community debt
Is the claim subject to offset?

“4 No
) Yes

 

1
Last 4 digits of account number 3334 s

When was the debt incurred? 4/24/15

As of the date you file, the claim Is: Check all that apply.

O Contingent
C) Untiquidated
OQ bisputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U Debts to pension or profit-sharing plans, and other similar debts

GA Other. Specify Duplicate

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

 

page 1 of FO
Debtor 1

ae ~- the Amounts for Each Type of Unsecured Claim

Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 28 of 67

Alan W. Trollinger

 

Firat Name Middle Name Lest Name

Case number (# mown),

 

Total claims
from Part 1

Total claims
from Part 2

 

6a. Domestic support obligations

6b. Taxes and certain other debts you owe tha
government

6c. Claims for death or personal Injury while you were
intoxicated

6d. Other. Add all other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

6f. Student loans

6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

6h. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6). Total. Add lines 6f through 6I.

6i.

6.

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

 

Total claim
$ 0
$9
$0
+; 0
$ 10787
Total claim
$0
$0
$0
+s 27211
$ 27211

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page gi of ai
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 29 of 67

Debtor 1 Alan W. Trollinger
First Neme Middie Name Lest Neme

Case number (¢ mown),

Ee -- NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

Aftar listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

4.7
c er Cellular Last 4 digits of account number 34920 $72
Nonpriority Greditor’s Name
When was the debt Incurred? 6/4/2019
PO Box 650680 Cr"
Number Street As of the date you file, the claim Is: Check all that apply.
Dallas TX 75265
Chy State ZIP Code Q Contingent
OC) unliquidated
Who Incurred the debt? Check one. Q oisputed
#2 Debtor 1 only
OC Debtor 2 only Type of NONPRIORITY unsecured claim:
1 Debtor 1 and Debtor 2 only C2 Student loans
CJ At least one of the debtors and another Q] Obligations arising out of a separation agreement of divorce that
you did not report as priority claims
C2 Check if this claim is for a community debt O_ Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? (@ Other. Specify Collection _
a No
QO Yes
8 6679 236
Dish Network Last 4 digits of accountnumber °°*7 $
Nonpriority Creditor’s Name
When was the debt incurred? 10/10/17
PO Box 94063
Number ‘Street , As of the date you file, the claim Is: Check all that apply.
Palatine IL 6009.
Cly State ZIP Code C) contingent
QO) unliquidated
Who incurred the debt? Check one. Q Disputed
2 Debtor 1 only
Q Debtor 2 onty Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only CO Student loans
[) Atleast one of the debtors and another C2) Obligations arising out of a separation agreement or divorce that
O) Check If this claim is for a community debt you did not report as priority claims
C1 Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? (A other. Specify_Collection ee
a No
OQ Yes
4.9 $1200
Greenarrowloans Last 4 digits of account number "
Seon Greets Neme /15/19
PO Bor 170 When was the debt incurred? 9.
jumnber Street
N ! As of the date you file, the claim Is: Check all that apply.
Finley CA 95435
Chy Stata ZIP Gode O21 Contingent
C2 Unilquidated
Who incurred the debt? Check one. OQ Disputed
Q Debtor 4 onty
Debtor 2 only Type of NONPRIORITY unsecured claim:
Debt ant Debtor 2 only O Student loans
least one of the debtors and ancther Q) Obligations arising out of a separation agreement or divorce that
QO) Check if this clalm is for a community debt you did not report as priority claims
U Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specify Loan
© No
Ql Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Clalms

 

page §_ of 10.
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 30 of 67

Trollinger_

Debtor 1 Alan W.
Firat Name Middle Name Laat Neme

Case number (r crown),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 only
QO) Debtor 2 only
O) Debtor 1 and Debtor 2 only
O Atleast one of the debtors and another

O Check if this clalm is for a community debt

ts the claim subject to offset?

4 No
OQ Yes

 

4.10)
Gulf Coast Collection Bureau Last 4 digits of account number 5621 $1100
Nonpriority Creditors Name
When was the debt incurred? _ 4/24/19
P O Box 21239
Number —_Streat As of the date you file, the claim Is: Check all that apply.
_Sarasota FL 34276
Cty State ZIP Code QJ Contingent
C) Unliquidated
Who incurred the debt? Check one. O disputed
O Debtor 1 onty
1 Debtor 2 only Type of NONPRIORITY unsecured claim:
Cl Debtor 1 and Debtor 2 only 2) Student loans
C1 Atleast one of the debtors and another (1) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Cl Check if this claim Is for a community debt C2 Debts to pension or profit-sharing plans, and other similer debts
Is the clalm subject to offset? (A Other. Specify. Medical
No
QO) Yes
wo Last 4 digits of account number _ 4676 st
Hsbc Bank Nevada Na —_—— —
Nonpriority Creditors Name 4/24/15
When was the debt Incurred?
PO Box 2013
Number Street As of the date you file, the claim Is: Check all that apply.
Buffalo NY 14240
Cy State ZIP Code QO) Contingent
2 Untiquidates
Who Incurred the debt? Check one. Q Disputed
© Debtor 4 only
OQ Debtor 2 only Typa of NONPRIORITY unsecured claim:
(C) Debtor 1 and Debtor 2 only Student loans
(1 Atleast one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that
Check you did not report as priority claims
u It this claim ts for a community debt QC) Debts to pension or profit-sharing plans, and other similar dabts
Is the claim subject to offset? (@ Other. Specity Duplicate
a No
QO] Yes
4.12 71833 $522 _.
Hughes Network Systems Last 4 digits of int humber I= —_ __
Nonpriority Creditor’s Name
2 Cannon Road When was the debt incurred? 4/24/19
Number Street
As of the date file, the claim Is: Check all that apply.
Cleveland OH 44146 me
City State ZIP Code (Contingent
Q) Unliquidated
Who incurred the debt? Check one. Qo Disputed

Type of NONPRIORITY unsecured claim:

QC) Student loans

Q Obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

( Other. Specify Collection

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 31 of 67

 

Debtor 1 Alan W. Trollinger_
Firat Name Middle Name Last Name

Case number (mown),

Ea NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, fallowed by 4.5, and so forth.
4.13 Last 4 digits of int ber 3848
Lee County Emergency Medical S lg account number 2 —
Nonpriority Creditor's Neme
When was the debt incurred? 4/24/19
P O Box 198252
Number ‘Steet As of the date you file, the clam ts: Check ail that apply.
Atlanta GA 30384
Cty State ZIP Code C2 Contingent
2 Unliquidated
Who incurred the debt? Check one. O disputed
O) Debtor 1 only
@ Debtor 2 onty Type of NONPRIORITY unsecured claim:
C2) Debtor 4 and Debtor 2 only O Student loans
C1 Atleast one of the debtors and another 2 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
(2 Check if this claim is for a community debt a to nor profi « plans, and other similar debts
Is the claim subject to offset? Wi Other. Specify_Medical _
@ No
OQ Yes
4.14 7862
Lee Health Last 4 digits of accountnumber {594 g 3025
Nonpriotty Creditors Name
When was the debt incurred? 9/4/2019
PO Box 744837
Number Street "4 As of the date you file, the cialm la: Check all that apply.
Atlanta GA 303
Cay State ZIP Code O Contingent
O unliquidated
Who Incurred the debt? Check one. O Disputed
OQ) Debtor 4 only
{21 Debtor 2 onty Type of NONPRIORITY unsecured claim:
Q) Debtor 4 and Debtor 2 only O Student loans
() Atleast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
Cheek if this claim Is for a community debt QO you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (A Other. Specity_ Medical _
a No
QO Yes
4.15 1097 §
Midland Credit Mana ent Last 4 digits of account number 1077 __ 3162 _
Nonpriority Creditor's Name
PO Box 51319 When was the debt incurred? 4/24/15
Number Street
As of the date you file, the claim is: Check all that apply.
Los Angeles CA 90051
Chy Stale ZIP Code 1 Contingent
C2 Uniiquidated
Who incurred the debt? Check one. QO Disputed
(2 Debtor 1 onty
© Debtor 2 only Type of NONPRIORITY unsecured claim:
C Debtor 1 and Debtor 2 only 2) student loans
O Atleast one of the debtors and another (2 obligations arising out of a separation agreement or divorce that
O Check if this claim Is for a community debt you did not report as priority claims
Q Debts to pension or profit-eharing plans, and other similar debts
Is the claim subject to offset? Other. Specify_ Credit Card
A No
Ql Yes

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Clalms

 

 

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 32 of 67

Debtor 1 Alan W. Trollinger
First Name Middle Name Leet Name

Case number (known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them. beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

Portfolio Recovery Ass Lic
Nonpriority Creditor's Name

PO Box 12914

 

Number Street

Norfolk VA 23541
City State ZIP Code
Who incurred the debt? Check one.

Q) Debtor 4 only

Qi Debtor 2 only

CQ) Debtor 1 and Debtor 2 only

QO] At least one of the debtors and another

Q) Check Hf this claim Is for a community debt
Is the claim subject to offset?

4 No

O yes

 

4.16
Millenium Physician Group Last 4 digits of account number 4290 $1
“Name When was the debt Incurred? _5/4/19
P O Box 14000
Number “Street As of the date you file, the claim is: Check all that apply.
Belfast ME 04915
Chy State ZIP Code QO Contingent
C2 Unliquidated
Who incurred the debt? Check one. ) Disputed
CO Debtor 4 only
WD Debtor 2 only Type of NONPRIORITY unsecured claim:
Q Debtor 1 and Debtor 2 only 2 student losns
C1) At least one of the debtors and another © Obligations arising out of a separation agreement or divorce thet
you did not report as priority claims
(1 Check if this claim Is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. Specify_ Medical _
No
OC) Yes
4.17 4676 1288
Portfolio Recovery Ass Lic Last 4 digits of account number "99 $
Nonprictity Creditor’s Name 4/24/15
When was the debt incurred?
P O Box 12914
Numbe Steet As of the date you file, the claim Is: Check all that apply.
Norfolk VA 23541
Chy State ZIP Code O Contingent
O Untiquidated
Who incurred the debt? Check one. oO Disputed
2 Debtor 4 onty
C2 Dabtor 2 onty Type of NONPRIORITY unsecured claim:
C0 Debtor 1 and Debtor 2 only 2 Student icans
C1 Atleast one of the debtors and another (Obligations arising out of a seperation agreement or divorce that
you did not report as priority claims
(2 Check if this claim is for a community debt O Debts to or proff-hering plans, and other + debts
Is the clalm subject to offset? ( Other. Specify_Credit Card
a No
QO Yes
4.18] $10183__

Last 4 digits of account number 3334
When was the debt incurred? 4/24/15

As of the date you file, the claim is: Check ail that apply.

QO Contingent
OQ) unliquidated
C bisputed

Type of NONPRIORITY unsecured claim:

2) Student loans

C) obiigations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

W other. Specify Credit Card

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 33 of 67

Debtor 1 Alan W. Trollinger
First Nemo Middle Neme Lest Neme

Case number (9 mown),

ries Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

Aftar listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

() Check ff this claim Is for a community dabt
\s the claim subject to offset?

Q No
QO yes

4.19
Syncrony Bank Last 4 digits of account number 6689 $1
Nonpriority Creditor’s Name 4/24/15
‘ ‘ When was the debtincurred? “i *e
200 Crossing Blvd Suite 101
Number Street As of the date you file, the claim Is: Check all that apply.
Bridgewater NJ 08807
Chy State ZIP Code 2 Contingent
1 Unliquidsted
Who Incurred the debt? Check one. O oisputea
QO Dettor 4 only
@ Debtor 2 only Type of NONPRIORITY unsecured claim:
Q2 Debtor 1 and Debtor 2 only O student loans
C2 At least one of the debtors and another Q Obiigations arising out of a separation agreement or divorce that
. you did not report as priority claims
C1 Check if this claim is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (A Other. Specify Duplicate =
Q No
Q) Yes
4.20] Last 4 digits of account number _ 9001 $_366
Verizon TO
Nonpriortty Creditor’s Name 8/5/17
When was the debt Incurred?
PO Box 660108
Number Street As of the date you file, the claim Is: Check all that apply.
Dallas TX 75266
Cy State ZIP Code ) Contingent
OD Unliquidated
Who Incurred the debt? Check one. 0 Disputed
© Debtor 4 only
O Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only 2 student loans
At least one of the debtors and another ( obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O_ Debts to pension or profit-sharing plans, and other similar debts
{A Other. Specify Collection = =

 

 

 

 

Nonpriority Creditors Neme
Number Streat
Clty State ZIP Code

Who Incurred the debt? Check one.

D) Debtor 4 only

Q Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

C) Check Hf this claim is for a community debt

Is the claim subject to offset?

OQ) No
QO) ves

 

Last 4 digits of account number

When was the debt Incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
OQ Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CO Student loans

2) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

OQ) other. Specity

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 10 of 10.
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 34 of 67

Fillin this information to identify your case:

Debtor Alan W. Trollinger

Fret Name Last Neme

 

Debtor2 ._ Colleen A. Trollinger

{Spouse if filing) First Nemes Lest Neme
United States Bankruptcy Court for the: _ MIDDLEpistrict of FLORIDA

Case number () Check if this is an

amended filing

 

 

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. if more space Is needed, copy the additional page, fill it out, number the entries, and attach It to this page. On the top of any
additional pages, write your name and case number (If known).

 

1. Do you have any executory contracts or unexpired leases?
Eno. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Cilves. Fill In ail of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease Is for

 

 

 

City State ZIP Code

 

 

 

 

ty, State _—_ ZIP Code

 

 

 

Cty State __ZIP Code

 

 

 

City State ZIP Code

 

 

Number Street

 

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of A
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 35 of 67

Debtor 1 Alan W. Trollinger Case number (# mown),
First Neme Middle Name Laat Name

po Additional Page if You Have More Contracts or Leases

2

Person or company with whom you have the contract or lease What the contract or lease Is for

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

City State ZIP Code

 

 

 

 

City State _ZIP Code

 

 

 

 

City State ZIP Code

 

 

 

 

City State ZIP Code

 

 

 

 

City State ZIP Code

 

 

 

Number Street

 

Clty State ZIP Code

 

 

 

 

City State ZIP Code

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 36 of 67

Fillin this information to identify your case:

Debtor1 Alan W. Trollinger
First Name Leet Neme

Debtor2 Colleen A. Trollinger
(Spouse, if filing) First Name Last Name

United States Banlauptcy Court for the: MIDDLE District op FLORIDA

 

Case number
(tf known)

 

C) Check if this is an
amended filing

Official Form 106H

Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married people
are fillng together, both are equally respons|bie for supplying correct information. If more space ls needed, copy the Additional Page, fill It out,
and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
No

QC) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

OQ No. Go to line 3.
O) Yes. Did your spouse, former spouse, of legal equivalent live with you at the time?
QO No
(2 Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number = Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor If your spouse is filing with you. List the person
shown In line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that.apply:
3.1
Na () Schedule D, line
ime
Q) Schedule E/F, line
Number Street OQ Schedule G, line
Chy State ZIP Code
3.2
Name O Schedule D, line
O) Schedule E/F, line
Number Street Q) Schedule G, line
Clty State ZIP Code
3.3 |
Name O Schedule D, line
O Schedule E/F, line
Number Street () Schedule G, line
Clty State ZIP Code

 

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of _2-

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 37 of 67

Debtor 1 Alan W. Trollinger
First Name Middle Neme Last Name

 

| Additional Page to List More Codebtors

Case number (1 known)

 

Column 74: Your codebtor

PS]

 

 

Number Street

 

Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
QO) Schedule D, line

OQ) Schedule E/F, line
OQ) Schedule G, line

 

 

 

 

 

 

 

Number Street

 

City State ZIP Gode

oY, State ZIP Code
3.
QO) Schedule D, line
Name
(Q) Schedule E/F, line
Nomber Steet 1] Schedule G, line
ely State ZIP Code
|
Name () Schedule D, line

QO Schedule E/F, line
Cl Schedule G, line

 

 

 

Number Street

 

(] Schedule D, line
) Schedule E/F, line
() Schedule G, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clty State ZIP Code
Name C) Schedule D, line
QO Schedule E/F, line
Number Street O Schedule G, line
CMY commen State ZIP Code
Name Schedule D, line
O) Schedule E/F, line
Number Streat U Schedule G, line
Gy. State ZIP Code
— O) Schedule D, line
Q) Schedule Ef, line
Number Sheet (2 Schedule G, line
ERY State ZIP Code
Name OQ) Schedule D, line
QO Schedule E/F, line
Number Street OQ Schedule G, lina
cy State ZIP Code
Official Form 106H Schedule H: Your Codebtors page % of ©

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 38 of 67

Fill in this information to identify your case:

Alan W. Trollinger
Firet Name Laat Neme

Debtor 2 Colleen A. Trollinger

Debtor 1

 

 

(Spouse, If filing) First Name Leet Neme

United States Bankruptcy Court forthe: _ MIDDLE pjstrict op FLORIDA

Case number Check if this is:
{if known) .
Q An amended filing
Oa supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MM7 DD? YYYY

Schedule I: Your Income 42H15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equaily responsible for
supplying correct information. If you are married and not filing jointly, and your spouse Is living with you, Include information about your spouse.
Hf you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Anawer every question.

 

 

 

 

Part 1: Describe Employment

 

1. Fill in your employment

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,

attach a separate page with —

employers. i, Not employed Wi Not employed

Include part-time, seasonal, or

self-employed work.

 

Occupation may include student Occupation

or homemaker, if it applies.
Employer's name

 

Employer's address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

Give Detalls About Monthly Income

 

Estimate monthly Income as of the date you file this form. If you have nothing to report for any line, write $0 In the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than cne employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor { For Debtor 2 or

 

 

non-fling spouse
2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $0 $ 0
| 3. Estimate and list monthly overtime pay. 3. +30 + 39
4, Calculate gross income. Add line 2 + line 3. 4.| $0 $0

 

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 39 of 67

 

 

 

 

Debtor 1 Alan W. Trollinger Case number ( inown)_
First Name Midde Name Tost Nerve
ws For ; .. soy Dabeon Son ,
Copy line 4 here ee D4. $0 $0

 

6. List all payroll deductions:

 

5a. Tax, Medicare, and Social Security deductions 5a. $0 $0
5b. Mandatory contributions for retirement plans 5b. $0 $0
5c. Voluntary contributions for retirement plans Sc. $0 $0
5d. Required repayments of retirement fund loans 5a. $0 $0
5e. Insurance 5e. $0 $0
5f. Domestic support obligations 5f. $0 $0
5g. Union dues 5g. so 1 |
5h. Other deductions. Specify: 5h. +$0 + $0

6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d+5e+5f+5g+5h. 6 $9 $0
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $0 $0

8. List all other Income regularly received:
8a. Net income from rentai property and from operating a business,

 

 

 

 

 

profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $0 $0
monthly net income. 8a. __
8b. Interest and dividends 8b. $0 $0
&c, Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce 30 $0
settiement, and property settlement. 8c. ——_
&d. Unemployment compensation sa. «$0 |
8e. Social Security 8e. $0 $ 1600
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: Food Assistance a $9 ¢ 100
8g. Pension or retirement income 8g. $90 $ 155
8h. Other monthly income. Specify: 8h. +$ 0 +$ 0
9. Add all other Income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8g + Bh. 9. | $0 $_1855
10. Calculate monthly income. Add fine 7 + line 9. 0 —
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. io.) S@ | ]  8 1855

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

Specify: 1.% $0
12. Add the amount in the last column of line 10 to the amount In line 11. The result is the combined monthly income.

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. 1855
Combined
monthly income

13.Do you expect an increase or decrease within the year after you file this form?

V4) No.

au Yes. Explain:

 

 

 

 

Official Form 106! Schedule i: Your Income page 2
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 40 of 67

Fill in this information to identify your case:

Alan W. Trollinger
Debtor Alan — ae Check if this is:
Debtor 2 Colleen A. Trollinger J An amended filing

(Spouse, I filing) First Name Leet Name
CJ A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court forthe: _ MIDDLE pistrict of FLORIDA

Case number MM / DD/ YYYY
(If known)

 

 

Official Form 106J

Schedule J: Your Expenses 12415

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
Information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

Part 1: Describe Your Household

4. Is this a joint case?

EINo. Go to line 2.
[Wes. Does Debtor 2 live in a separate household?

A No
Yes. Debtor 2 must file Official Form 106-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents No Dependent’s relat! pto . Does live
Do not list Debtor 1 and [Cl] Yes. Fill out this information for Debtor 1 or Debtor 2 age _ with you?
Debtor 2. each dependent... sevaeeee 7
Do not state the dependents’ vA No
names. | haves

bl |No
Lt Yes
Uno
ol Yes
hA | No
a Yes
No
Yes

3. Do your expenses include 7
expenses of people other than No
yourself and your dependents? (Uy Yes

 

Part 2: Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy fillng date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses pald for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule /: Your income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. Inciude first mortgage payments and 1200

any rent for the ground or lot. 4. §

if not included in line 4:

4a. Real estate taxes 4a. §$ 0

4b. Property, homeowner's, or renter’s insurance 4b. = § 0

4c. Home maintenance, repair, and upkeep expenses 4c. $ 100

4d. Homeowner's association or condominium dues 4d. §$ 0

Official Form 106J , Schedule J: Your Expenses page 4
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 41 of 67

 

 

 

 

 

 

 

 

Debtor 1 Alan W. Trollinger Case number (1 mown,
Fiest Name Middie Neme Lest Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. $250
6. Utilities:
6a. Electricity, heat, natural gas be. $200
6b. Water, sewer, garbage collection &. § 55
8c. Telephone, cell phone, intemet, satellite, and cable services te. $200
6d. Other. Specify: ed $9
7. Food and housekeeping supplies 7 $_150
8. Childcare and children’s education costs 8. $ 0
9. Clothing, laundry, and dry cleaning 9 $ 10
10. Personal care products and services 10. § 50
11. Medical and dental expenses 1. § 40
12. Transportation. include gas, maintenance, bus or train fare. $ 0
Do not include car payments. 12.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. § 0
14. Charitable contributions and religious donations 14. § 0
15. Insurance.
Do not include Insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $0
1Sb. Health insurance 15b. $0
16, Vehicle insurance 18. $9
15d. Other insurance. Specify: 15d. $90
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. 0
Specify: 16. §.
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a, $_0
17b. Car payments for Vehicle 2 17%. $29
17c. Other. Spectfy: 17e. $0
17d. Other. Specify: ee
18, Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 106)). 18. ¢ 0

19. Other payments you make to support others who do not live with you.
Specify: a

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule k Your income.

20a. Mortgages on other property 2a. $9
20b. Real estate taxes 2. $9
20c. Property, homeowner's, or renter's insurance 20. §$. 0
20d. Maintenance, repair, and upkeep expenses 204, $9
20e. Homeowner's association or condominium dues 200. $_9

Official Form 106J Schedule J: Your Expenses page 2
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 42 of 67

Debtor 4 Alan W. Trollinger Case number (inom),
Leet Name

21. Other. Specify: UBER-We have no car

22, Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |.
23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease In your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

No.

 

23a.

23b.

+5 300

 

 

5 2585

 

$_1855

—$ 2555

 

 

$_-700

 

 

bles. Explain here:
Decrease in Jan 2020 (DUI Will Be Paid)

Expres will AU be me Lnau |NCome ,

 

 

Official Form 106J Schedule J: Your Expenses

page 3

 

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 43 of 67

Fill in this information to identify your case:

Debtor 4 Alan W. Trollinger

Firet Name Cast Name

 

Debtor 2 Colleen A. Trollinger

(Spouse, filing) Fire Name Last Name

United States Benicuptcy Court for the: _ MIDDLE District or FLORIDA

Case number
(if nown)

 

C) Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 125

 

 

if two married people are filing together, both are equally responsible for supplying correct Information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who Is NOT an attorney to help you fill out bankruptcy forms?

No
C) Yes. Name of person, . Aitach Bankruptcy Petition Preperer's Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

 

that they are true and correct.
x OOK. Wh x Cl. ZL Tp bbe
| Signature of Debtor 4 Signature of Debtor 2 7

om JP i vm LL yal, 204

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19

Fillin this information to identify your case:

Alan W. Trollinger
Fret Nene Laat Name

Debtor 2 Colleen A. Trollinger

(Spoure, if fling) Fret Neme Last Name

Debtor 1

 

United States Bankruptcy Court for the: _ MIDDLE piswict of FLORIDA

Case number
(if known)

 

 

 

Official Form 107

Page 44 of 67

C] Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 0419

 

Be as complete and accurate as possible. ff two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What Is your current marital status?

fd Mariea
[ClNot married

2. During the last 3 years, have you lived anywhere other than where you live now?

| No

Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1: . Dates Debtor{ Debtor 2:
lived there

CT) same as Debtor 4

 

Dates Debtor 2
lived there

UO) Same as Debtor 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[a No

[UT] Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 

From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
(CD Same as Debtor 1 (2 sama as Debtor 1
From From
Number Street Number Street
To To
Clty State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories Include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

 

 

Zee Explain the Sources of Your Income
Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 45 of 67

Alan W.
Fret Name

Debtor 1 Trollinger

Case number (Finown),
Last Name

Middle Neme

 

4. Did you have any Income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

|W} No

Yes. Fill in the details.

Sources of Income

Sources of income Gross Income Gross Income
Check all that apply. (before deductions and. Check ail that apply. (before deductions and
exclusions) exciusions)

O Wages, commissions, 0
bonuses, tips $
Q Operating a business

QO Wages, commissions,
bonuses, tips $_§
Q Operating a business

From January 1 of current year until
the date you filed for bankruptcy:

QO Wages, commissions, Q Wages, commissions,

For last calendar year:

 

bonuses, tips $ 0 bonuses, tips ¢ 9
(January 1 to December 31, wo (CD Operating a business (2 Operating a business
. Q Wages, commissions, Q Weges, commissions,
For the calendar year before that: bonuses, tips ; 0 bonuses, tips 30

(January 1 to December 31, wo C1) Operating a business CJ Operating a business

 

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsults; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have Income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include Income that you listed in line 4.

[No

[Tj Yes. Fill in the details.

Sources of income Gross Income from Sources of income

 

 

 

 

 

 

 

 

 

 

Gross income from
(before deductions end (before deductions end
exclusions) exclusions) :
From January 1 of current year untii, ————_——_ SO $0
the date you filed for bankruptcy: $ $
$
For last calendar year: $_0 $0
(January 1 to December 31, ) § $
YYYY
$
For the calendar year before that: $0 $_9
(January 1 to December 31, ) $ $
yvYY

 

 

 

Official Form 107 Statement of Financial Affairs for Individuata Filing for Bankruptcy page 2

 

 

 

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 46 of 67

Debtor 1 Alan W. Trollinger Case number (# own)
Firei Name Middle Name Laat Name

ees us Certain Payments You Made Before You Filed for Bankruptcy

 

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an Individual primarily for a personal, family, or household purpose.”

During the 90 days bafore you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
Q No. Go to line 7.
2 Yes. List below each creditor to whom you paid a total of $6,425* or mora in one or more payments and the

total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attomey for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Wil No. Go to line 7.

 

Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $
Creditor’ Name C1 Mortgage
C] car
Number Stent CO credit card
C1 Lean repayment
(CD suppliers or vendors
Thy State ZIP Code OD} other
$ $ Mortgage
Creditor’s Neme Q
Cl car
Number Street OD] credit card
CI Loan repayment
C] suppiiers or vendors
Gy State ZIP Code C1 other
$ $
Creditors Name CJ Mortgage
CO car
jxmborSioet OO credit card
(3 Loan repayment
(2 suppiiers or vendors
City State ZIP Gode C2 other

 

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
 

 

 

Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 47 of 67

 

 

 

Debtor 1 Alan W. Trollinger Case number (risen)
Firat Name Middle Neme Lest Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you cowed anyone who was an Insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner:
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

ZAI No ,
(a Yes. List all payments to an insider.
Dates of Total amount Amount you still. Reason for this payment
owe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

payment pald

$. $
insider's Name
Number Street
City State ZIP Code

$ $
Insider's Name
Number Street
City State ZIP Code

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
Include payments on debts guaranteed or cosigned by an insider.

No

CQ Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still: Reason for this payment
payment paid ows Include creditor's name
Insider's Name s §
Number Street
Clty State ZIP Code
$ $
Insider's Name
Number Street
City State ‘ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 48 of 67

Debtor 4 Alan W. Trollinger
Firei Name Madde Name Loot Nome

Case number (# known),

 

identify Legal Actions, Repossessions, and Foreciosures

9. Within 1 year before you filed for bankruptcy, were you a party In any lawault, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes. :

{hdl No

Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Casetile Court Neme QO Pending
Cl on appeal

Number Street 7— () concluded
Case number

Cty State ~ ZIP Code
Case fe Court Neme QO Pending

QO On appeal

Number Steet OQ) Conetuded
Case number

City State —«ZIP Code

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Wai No. Go to line 11.
Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Desecrthe the property Date Vakw ofthe property
Creditors Name s
Number Street Explain what happened
C) Property was repossessed.
CD Property was foreclosed.
1 Property was gamished.
Cty State ZIP Code OQ] Property was attached, seized, or lavied.
Deecribe the property Date Value of the proper
$
Creditors Name
Number Street
Explain what happened
OQ) Property was repossessed.
QO) Property was foreclosed.
oy Sain Sib Gade C) Property was gamished.

C1 Property was attached, seized, or levied.

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 49 of 67

Debtor 4 Alan W. Trollinger Case number (rico),
Fret Neme Middle Neme Last Nema

11. Within 80 days before you filed for bankruptcy, did any creditor, Including a bank or financial Institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

fal No

Q2 Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Describe the action the creditor took = Date action Amount
was taken
Craditor's Name ,
$
Number Street
Gly State ZIP Code Last 4 digits of account number: 0OO~

12. Within 1 year before you filed for bankruptcy, was any of your property In the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

ha No
QO Yes

| Part 5: | List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

[No

CO) Yes. Fill in the details for each gift.

Gifts with « total value of more than $600 —-- Describe the gifts Dates you gave Value
per person the gifts

 

 

Peraan to Whom You Gave the Gift

 

 

Number Street

 

Chy State ZIP Code

Person’s relationship to you

 

Gifts with a total value-of more than $600 Describe the gifts ‘ Dates you gave Value
per person the gifts

 

Pereon to Whom You Gave the Git

 

 

Number Street

 

Chy State ZIP Code

Person’s relationship to you

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 50 of 67

Debtor 1 Alan W. Trollinger Case number (fom)
Frei Nemo Widde Nene Test Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

[A No
Q Yes. Fill in the details for each gift or contribution.

 

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total.more than $600 contributed

$
Chartty’s Neme

$
Number Street
Chy State ZIP Code

 

 

 

Fla aH List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Bedi No

Yes. Fill in the details.

Describe the property you fost and Describe any Insurance coverage for the loes: Date of your Value of property
how the lees Include the amount that Inaurance has pald. List pending insurance foe tent
daime on line 33 of Schedule AB: Property.

 

 

 

 

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attomeys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

i No

Yes, Fill inthe details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $

 

 

Gy Stale ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

 

Official Form 107 ‘Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 51 of 67

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Alan W. Trollinger Case number (r known)
Firat Name Middle Neme Leet Neme
Description and value of any property transferred Date paymert or Amount of
transfer was made = payment
Person Who Wae Paid
$
Number Street
$
City State «ZIP Code
Email or website address
Person Who Made the Payment, if Not You

 

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
De not include any payment or transfer that you listed on line 16.

[A] No

U Yes. Fill in the details.

 

 

 

 

 

 

 

Description and value of any property transferred. Date payment or Amount of payment
trenefer was
made
Person Who Wes Paid
Number Street $
$
Cty State ZIP Code

 

 

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

Bano

[lves. Fit in the details.

Desoription and value of property Describe any property or payments received Date transfer
of debte paid in exchenge ‘was made

 

 

Person Who Received Transfer

 

Number Street

 

 

Cty State ZIP Gode

 

Person's relationship to you

 

 

Person Who Received Transfer

 

Number Street

 

 

 

 

 

City State ZIP Code
Person's relationship to you

 

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page &

 

 

 

 

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 52 of 67

Alan W.

First Name

Debtor 1
Middie Neme

MNo

QO] Yes. Fill in the details.

Name of trust

Trollinger

Leet Name

Description and velue of the property transferred

Case number (# known)

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-eettied trust or similar device of which you
are a beneficiary? (These are often called asset-profection devices.)

Date transfer
wae made

 

 

 

 

 

closed, sold, moved, or transferred?

 

 

 

 

Fue: List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held In your name, or for your benefit,

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

 

 

 

 

 

securities, cash, or other valuables?
[*) No
Yes. Fill in the details.

 

[ino
(Fives. Fill in the detalls.
Laat 4 digits of account number —s Type of account or Date account was Last balance before
Instrument closed, sold, moved, —_ closing or transfer
or transferred
Name of Financial netinition WON checking $
Number Street (Cl savings
Q Money market
Q Brokerage
oy State ZIP Code CO other
XXXX-__ Cl checking $
Naine of Financial inetitution
O Savings
Number Street OQ) Money market
C2 Brokerage
CO other
Chy State ZIP Code

21. Do you now have, or did you have within 1 year before you flied for bankruptcy, any safe deposit box or other depository for

Do you sta
have it?

 

 

 

 

 

Who else had access to K?
Name

Number Street

Chty State ZIP Code

 

 

 

Name of Financial institution
Number Street
Chy State: ZIP Code
Official Form 107

 

QO No
QO Yes

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 9

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 53 of 67

Debtor 4 Alan W. Trollinger Case number (inown)__
Firet Name Middle Neme Last Nene

22. Have you stored property In a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
O Yes. Fill in the details.

 

 

 

Who eles has or had access to it? Describe the contents Do you ett
have it?
| QNo
Name of Storage Facility Name QO ves
Number Street Number Street

 

CityState ZIP Code

 

 

 

laa Bs identify Property You Hold or Control for Someone Else

 

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No

Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Where is tie property? Describe the property Value
Owner's Name $
— Number Street
Number Street
a City State ZIP Code
Cly State = ZIP Code

 

 

 

rise Give Detalles About Environmental information

 

For the purpose of Part 10, the following definitions apply:

= Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material Into the alr, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

m Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
Utilize It or used to own, operate, or utilize it, including disposal sites.

« Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substances, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardiess of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially Ilable under or in violation of an environmental law?

II No

QO Yes. Fill in the details.

 

 

 

 

 

 

Governmental unit Environmental law, If you know it Date of notice
Name of site Governmental unit
Number Street Number Street

Clty State ZIP Code

 

 

Clty State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 

 

 

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 54 of 67

Debtor 4 Alan W. Trollinger Case number (# inown)
Firet Neme. Middle Name Last Name

25.Have you notified any governmental unit of any release of hazardous material?

| No
Q Yes. Fill in the details.

 

 

 

 

 

 

 

Governmental unit Environmental lew, if you know It Date of notice
Name of site Governmental unit
Number Street Number Street

City Stata §=ZP Code

 

cry State ZIP Code

 

 

 

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

ia No
C1 Yes. Fill in the detalis.

 

 

 

 

 

 

Court or agency Nature of the cees atte of the
Case title a
Court Name Pending
Cd on appeal
Number Street () conciuded
Case number City Stete ZIP Code

Give Detalie About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
(2 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
UC) Amember of a limited liability company (LLC) or limited liability partnership (LLP)
OQ Apartner in a partnership
D2 An officer, director, or managing executive of a corporation

Q An owner of at least 5% of the voting or equity securities of a corporation
No. None of the above applies. Go to Part 12.

Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number

Do not Include Social Security number or ITIN.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Businese Name
EIN;
Number Street
Name of accountant or bookkeeper Dates bueinees existed
From To
Describe the nature of the business Employer identification number
Business Name Do not Include Social Security number or ITIN.
EIN:
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City _____ State ZIP Code

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 55 of 67

 

 

 

 

Debtor 1 Alan W. Trollinger_ Case number (# inown)
Firai Name Middle Neme Test Name
Describe the nature of the business Employer kdentificetion manber

Do not include Social Security number or [TIN.

 

 

 

 

 

 

 

Business Name
‘ EIN;
Number Street Narie of eccountant or booidseper Dates business existed
From To
City State ZIP Code

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Mino

Cl Yes. Fill In the detalis below.

 

 

 

Date issued
Name NM /DD/YYYY
Number Street
Chy Ste «= IP Code

 

Fiamrie Sign Below

 

Uhave read the answers on this Statement of Financial Affeirs and any attachments, and | deciare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result In fines up to $250,000, or Imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x (aw Whe « Olle Yi Ltatheyes

Signature of Delstor 1 Signature of Debtor 2

om_}{ [tz 20 19 vow /D/(&/ 20/9

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

Wl No
O) yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
QO) No

C) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Deciaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affaire for Individuals Filing for Bankruptcy page 12
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 56 of 67

Fill in this information to identify your case:

Trollinger

Lest Name
Trollinger

(Spouse, if filing) First Name Lest Nema

 

 

Unhed States Bankruptcy Court forthe: _ MIDDLE nisrict o¢ FLORIDA

Case number QO) Check if this is an
{if known} amended filing

 

 

 

Official Form 108
Statement of intention for Individuals Filing Under Chapter 7 siz

Hf you are an Individual filing under chapter 7, you must fill out this form If:

@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is eariler, unless the court extends the time for cause. You must also send copies to the creditors and lessors you fist on the form.
if two married people are filing together In a Joint case, both are equally responsible for supplying correct Information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. For any creditors that you listed In Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill In the
Information below.
identify the creditor and the property that is collateral What do you intend to do with the property that Did_you claim the proparty
secures a debt? 8 exempt on Schedule C7
Creditors Shellpoint Morgage Servicing [CT surrender the property.
* CTRetain the property and redeem It.
Oren of hd Retain the property and enter into a
securing debt: Reaffirmation Agreement.
(CT Retain the property and [explain]:
Family Residence
Crodtor's Bank Of America [Coll surrender the property. No
= Retain the property and redeem it. WANT
Orenarty on of Retain the property and enter into a ~
securing debt: Reaffirmation Agreement.
Retain the property and [explain):
Family Residence
Gredors [Cdl surrender the property. No
° . [TJ Retain the property and redeem it. eS
oronely of [TQ] Retain the property and enter into a
securing debt: Reaffirmation Agreement.
[Cd Retain the property and [explain]:
Creditors Surrender the property. Wo
, ° ‘i ~ ~ [2 Retain the property and redeem it. ‘es
opera of {la Retain the property and enter into a
securing debt: Reaffirmation Agreement.
A Retain the property and (explain):

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 57 of 67

Alan W. Trollinger
First Name Middle Name Last Nemes

Case number (if known)_

 

eee eu Your Unexpired Personal Property Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired jeases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).
"Describe your unexpired persons! property leases Will the lease be assumed?
Lessor’s name: [No
Description of leased (lives
property.
Lessor's name: [No
Description of leased [ives
property:
Lessor’s name: [No
Description of leased (lives
property:
Lessors name: {Ono
- Lives
Description of leased
property:
Leggor’s name: EINo
seven [Nes
Description of leased
property:
Lessor’s name: [EINo
—_ at Yes
Description of leased
property:
Lessor’s name: : ho
vec
Description of leased
property:

 

 

 

a

Under penalty of perjury, | deciare that | have indicated my Intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x (ee VS, Cotta BT bloger
mld fnf vn m LLL ia) 2017

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 58 of 67

Fill in this information to identify your case: Check one box only as directed in this form and in

T Form 122A-1Supp:
Debtor 4 Alan W. rollinger

First Name Last Name

Debtor 2 Colleen A. Trollinger
(Spouse, If fling) First Name Last Nena

 

1. There is no presumption of abuse.

2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
Means Test Calculation (Official Form 122A-2).

(Cis. Tha Means Test does not apply now because of
qualified military service but it could apply later.

United States Bankruptcy Court for the: _ MIDDLE peat FLORIDA

Case number
(tf known)

 

  

 

 

CQ) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 10/19

 

 

Be as complete and accurate as possible. If two married people are fillng together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (If known). If you balleve that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Staternent of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

lami Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.
Q Not married. Fill out Column A, lines 2-11.
MQ Married and your spouse is filing with you. Fill out both Golumns A and B, lines 2-11.

C) Married and your spouse Is NOT filing with you. You and your spouse are:
= Living In the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

QO Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill In the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the &-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not Include any income arnount more than onca. For example, if both spouses own the same rental property, put the
income: from that property in one column only. If you have nothing to report for any line, write $0 in the space.

 

 

 

 

Golumn A Column B
Debtor 1 Debtor 2 or
norfiling spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions 0

(before all payroll deductions). $____ $___9
3. Allmony and maintenance payments. Do not include payments from a spouse if

Column B ts filled in. $F $
4, All amounts from any source which are regularly paid for household expenses

of you or your dependents, Including child support. include regular contributions

from an unmarried partner, members of your household, your dependents, parents,

and roommates. Include regular contributions from a spouse only if Column B is not

filled in. Do not include payments you listed on line 3. so $___0
5. Net income from operating a business, profession, Debtor 1 Debtor 2

Gross receipts (before all deductions) $ o$ #20

Ordinary and necessary operating expenses -$ 0-§$ 0

Net monthly income from a business, profession, or farm 0 $ Copy, $ 0 $ 0
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $0 ¢ 9

Ordinary and necessary operating expenses -$ O-$

Net monthly income from rental or other real property $ 0 ¢§ ropy $ 0 $
7. Interest, dividends, and royalties $ 0 $

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 59 of 67

 

 

 

 

 

Debtor 1 Alan W. Trollinger Case number (9 known)
Firet Name Middle Name Last Neme
Column A Column B
Debtor 1 Debtor 2 or
non-flling spouse
8. Unemployment compensation $ Q $ 0
Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list It N@P@: ........cesscccmesssn v
For you $
For your spouse $

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitied if
retired under any provision of title 10 other than chapter 61 of that title. $ 0 $ 155

10. Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act; payments received
as a victim of a war crime, a crime against humanity, or intemational or domestic
terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
States Government in connection with a disability, combat-related injury or disability, or
death of a member of the uniformed services. If necessary, list other sources on a

 

 

 

 

 

 

 

 

 

 

 

 

 

separate page and put the total below.
o's 0 $ 0
0
Total amounts from separate pages, if any. +$ +$
11. Calculate your total current monthly Income. Add lines 2 through 10 for each + =
column. Then add the total for Column A to the total for Cotumn B. $ $ 155 $ 155
Total current
monthly Income

a Determine Whether the Means Test Applies to You

 

12. Calculate your current monthly income for the year. Follow these steps:

12a. Copy your total current monthly income from line 11. Copy line 11 here>

Multiply by 12 (the number of months in a year). x 12
42b. The result is your annual income for this part of the form. 12b, $ 1860

 

13, Calculate the median family Income that applies to you. Follow these steps:

 

 

 

 

 

 

 

Fill in the state in which you live. FLORIDA
Fill in the number of people in your household. 2
Fill in the median family Income for your state and size of household. 13. $ 60400

 

 

 

 

To find a list of applicable median Income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

valid Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14>[Gd] Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Fon 122A-2.

 

 

Official Form 122A-1 Chapter 7 Statement of Your Currant Monthly Income page 2

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 60 of 67

Debtor 4 Alan W. Trollinger Case number (¢ mown}
First Name Middle Name Last Neme

 

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x (Ra * Lake, x Libles, Le Litslbing oh

Signature of Debtor 1 Signature of Debtor 2

Date wt plid a vate tL 2207

If you checked line 14a, do NOT fill out or file Form 122A~2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
 

Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 61 of 67

FB 201A (Form 201A) (11/12)

UNITED STATES BANKRUPTCY COURT

 

NOTICE TO CONSUMER DEBTOR(S) UNDER §342(b)

OF THE BANKRUPTCY CODE
In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer
debts: (1) Describes briefly the services available from credit counseling services; (2) Describes briefly the
purposes, benefits and costs of the four types of bankruptcy proceedings you may commence; and (3) Informs you
about bankruptcy crimes and notifies you that the Attorney General may examine all information you supply in
connection with a bankruptcy case.

You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek
the advice of an attorney to learn of your rights and responsibilities should you decide to file a petition. Court
employees cannot give you legal advice.

Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In
order to ensure that you receive information about events concerning your case, Bankruptcy Rule 4002 requires that
you notify the court of any changes in your address. If you are filing a joint case (a single bankruptcy case for two
individuals married to each other), and each spouse lists the same mailing address on the bankruptcy petition, you
and your spouse will generally receive a single copy of each notice mailed from the bankruptcy court in a jointly-
addressed envelope, unless you file a statement with the court requesting that each spouse receive a separate copy of
all notices.

1. Services Available from Credit Counseling Agencies

With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file :
for bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities
for credit counseling and provides assistance in performing a budget analysis. The briefing must be given

within 180 days before the bankruptcy filing. The briefing may be provided individually or in a group (including

briefings conducted by telephone or on the Internet) and must be provided by a nonprofit budget and credit

counseling agency approved by the United States trustee or bankruptcy administrator. The clerk of the bankruptcy

court has a list that you may consult of the approved budget and credit counseling agencies. Each debtor in a joint

case must complete the briefing.

 

In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial
management instructional course before he or she can receive a discharge. The clerk also has a list of approved
financial management instructional courses. Each debtor in a joint case must complete the course.

2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

Chapter 7: Liquidation ($245 filing fee, $46 administrative fee, $15 trustee surcharge: Total fee $306)

Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing
debts. Debtors whose debts are primarily consumer debts are subject to a “means test” designed to determine
whether the case should be permitted to proceed under chapter 7. If your income is greater than the median income
for your state of residence and family size, in some cases, the United States trustee (or bankruptcy administrator), the
trustee, or creditors have the right to file a motion requesting that the court dismiss your case under § 707(b) of the
Code. It is up to the court to decide whether the case should be dismissed.

Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may
have the right to take possession of and sell the remaining property that is not exempt and use the sale proceeds to
pay your creditors.

The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are
found to have committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 62 of 67
Form B 201A, Notice to Consumer Debtor(s) Page 2

your discharge and, if it does, the purpose for which you filed the bankruptcy petition will be defeated.

Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore,
you may still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic
support and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations;
certain debts which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused
by operating a motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove
that a debt arose from fraud, breach of fiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy
court may determine that the debt is not discharged.

Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing
fee, $46 administrative fee: Total fee $281)

Chapter 13 is designed for individuals with regular income who would like to pay all or part of
their debts in installments over a period of time. You are only eligible for chapter 13 if your debts do not exceed
certain dollar amounts set forth in the Bankruptcy Code.

Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you
owe them, using your future earnings. The period allowed by the court to repay your debts may be three years or
five years, depending upon your income and other factors. The court must approve your plan before it can take
effect.

After completing the payments under your plan, your debts are generally discharged except for domestic
support obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts
which are not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury;
and certain long term secured obligations.

Chapter 11: Reorganization ($1,167 filing fee, $46 administrative fee: Total fee $1,213)

Chapter 11 is designed for the reorganization of a business but is also available to consumer debtors. Its
provisions are quite complicated, and any decision by an individual to file a chapter 11 petition should be reviewed
with an attorney.

Chapter 12: Family Farmer or Fisherman ($200 filing fee, $46 administrative fee: Total fee $246)
Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from
future earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those
whose income arises primarily from a family-owned farm or commercial fishing operation.

 

A person who knowingly and fraudulently conceals assets or makes a false oath or statement under penalty
of perjury, either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or
both. All information supplied by a debtor in connection with a bankruptcy case is subject to examination by the
Attorney General acting through the Office of the United States Trustee, the Office of the United States Attorney,
and other components and employees of the Department of Justice.

WARNING: Section 521(a)(1) of the Bankruptcy Code requires that you promptly file detailed information regarding your
creditors, assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed if
this information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court. The documents and the deadlines for filing them are listed on Form B200, which is posted at

http://www.uscourts.gov/bkforms/bankruptcy forms.html#procedure.
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 63 of 67

B 201B (Form 201B) (12/09)

UNITED STATES BANKRUPTCY COURT

MIDDLE District Of FLORIDA

Inre Trollinger, Alan W. -and- Trollinger, Case No.
Debtor

 

Chapter ;

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certification of [Non-Attorney] Bankruptcy Petition Preparer
I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.

 

 

Alas We Tel lraage/ Cfo - ¥-GIO
Printed name and title, if any, of Bankruptcy Petition Preparer Social Security number (If the bankruptcy petition
Address: C is not an individual, state the Social Security
~ 44 3 Kee ais OX, bo keels Y) Fl St9ZL number of the officer, principal, responsible person, or
. partner of the bankruptcy petition preparer.) (Required
x Qu w. Dts _ by 11 U.S.C. § 110.)

 

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner whose Social
Security number is provided above.

Certification of the Debtor
I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy

Code.
Prign Teel Irauyge | Col fee fooling x Ub. Pan, ~ [l Py w!19

 

 

 

Printed Name(s) of Debtor(s)" Signature of Debtor Date
Case No. (if known) ‘tbs, Uh Kipldrgse Lia [sor
Sigualare of Joint Debtor (if any) ”

 

Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has

NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form B1 also include this certification.
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 64 of 67

United States Bankruptcy Court
MIDDLE District Of FLORIDA

 

INRE. Trollinger, Alan W. -and- Trollinger, Colleen A.

Debtor(s). Case No.

The above named Debtor(s) hereby verify that the attached list of creditors is true
and correct to the best of my/our knowledge and that it corresponds to the creditors listed

in my/our schedules.

Date: iL UW I4 Qi. W VIO

Debtor

Etta th Wee blogs

Joint Debtor

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 65 of 67

Advance Pain Management And Sp
P O Box 07400
Fort Myers FL 33919

Advance Pain Management And Sp
P O Box 07400
Fort Myers FL 33919

American Express
200 Vesey St
New York NY 10285

Arsi
555 St Charles Dr Suite 100
Thousand Oaks CA 91360

Associates In Dermatology
8381 Riverwalk Park Blvd Su101
Fort Myers FL 33919

Bank Of America
100 N Tryon St
Charlotte NC 28255

Capitol One Bank
1680 Capitol One Drive
Mclean VA 22102

Consumer Cellular
P © Box 650680
Dallas TX 75265

 
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 66 of 67

 

Dish Network
P O Box 94063
Palatine IL 60094

 

Greenarrowloans
P O Box 170
Finley CA 95435

 

 

Gulf Coast Collection Bureau
P O Box 21239
Sarasota FL 34276

 

Hsbc Bank Nevada Na
P O Box 2013
Buffalo NY 14240

 

Hughes Network Systems
26000 Cannon Road
Cleveland OH 44146

Irs
P O Box 1214
Charlotte NC 28201

Lee County Emergency Medical §
P O Box 198252
Atlanta GA 30384

Lee County Tax Collector
P O Box 1609
Fort Myers FL 33902
Case 9:19-bk-10833-FMD Doc1 Filed 11/14/19 Page 67 of 67

Lee Health
P O Box 744837
Atlanta GA 30374

Midland Credit Management
P O Box 51319
Los Angeles CA 90051

Millenium Physician Group
P O Box 14000
Belfast ME 04915

Portfolio Recovery Ass Lic
P O Box 12914
Norfolk VA 23541

Portfolio Recovery Ass Llc
PO Box 12914
Norfolk VA 23541

Shellpoint Morgage Servicing
P O Box 10826
Greenville SC 29603

Syncrony Bank
200 Crossing Blvd Suite 101
Bridgewater NJ 08807

Verizon
P O Box 660108
Dallas TX 75266

 

 

 
